Opinion issued January 21, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00033–CV




BRENDA JONES HOLMES, INDIVIDUALLY AND AS CO-TRUSTEE OF
THE HELEN JONES REVOCABLE TRUST, Appellant

V.

H. YVONNE LANDRY, Appellee




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No.  2008-24786




MEMORANDUM OPINIONAppellant Brenda Jones Holmes, Individually and As Co-Trustee of the Helen
Jones Revocable Trust, has failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.